Name: 2008/424/EC: Commission Decision of 6Ã June 2008 concerning protection measures in relation to highly pathogenic avian influenza of subtype H7 in the United Kingdom (notified under document number C(2008) 2666)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  health;  agricultural policy;  monetary economics
 Date Published: 2008-06-07

 7.6.2008 EN Official Journal of the European Union L 149/81 COMMISSION DECISION of 6 June 2008 concerning protection measures in relation to highly pathogenic avian influenza of subtype H7 in the United Kingdom (notified under document number C(2008) 2666) (Only the English text is authentic) (2008/424/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (3) sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. That Directive provides for the establishment of protection and surveillance zones in the event of an outbreak of highly pathogenic avian influenza. (2) On 4 June 2008, the United Kingdom notified the Commission of a confirmed outbreak of highly pathogenic avian influenza of subtype H7 in a poultry holding on its territory and it immediately took the appropriate measures in the framework of Directive 2005/94/EC, including the establishment of protection and surveillance zones. (3) The Commission has examined those measures in collaboration with the United Kingdom, and it is satisfied that the borders of the zones established by the competent authority in that Member State are at a sufficient distance to the actual location of the confirmed outbreak. (4) In order to prevent any unnecessary disturbance to intra-Community trade and to avoid the risk of the adoption of unjustified barriers to trade by third countries, it is necessary to promptly describe those zones in the United Kingdom at Community level. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 This Decision concerns the protection and surveillance zones established by the competent authority in the United Kingdom following a confirmed outbreak of highly pathogenic avian influenza of subtype H7 in a poultry holding in the county of Oxfordshire, which was notified to the Commission on 4 June 2008 by that Member State. The United Kingdom shall ensure that the protection and surveillance zones established in accordance with Article 16(1) of Directive 2005/94/EC shall comprise at least the areas described in Part A and Part B of the Annex to this Decision. Article 2 This Decision shall apply until 28 June 2008. Article 3 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 6 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33), as corrected by OJ L 195, 2.6.2004, p. 12. (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 10, 14.1.2006, p. 16. ANNEX PART A Protection zone as referred to in Article 1 ISO Country Code Member State Code (if available) Name UK United Kingdom 00201 Area comprising that part of the counties of Oxfordshire and Warwickshire on the boundary of and within a circle of radius 3,215 kilometres, centred on grid reference SP36412 42196 (1). PART B Surveillance zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name UK United Kingdom 00201 Area comprising that part of the counties of Oxfordshire and Warwickshire on the boundary of and within a circle of radius 10,215 kilometres, centred on grid reference SP36412 42196 (2). (1) The grid reference is to the Ordnance Survey Landranger 1:50 000 series. (2) The grid reference is to the Ordnance Survey Landranger 1:50 000 series.